DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/365374. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application anticipate or render obvious the claims in the instant application.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/365394. Although the claims at issue are not identical, they are not patentably 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/365396. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application anticipate or render obvious the claims in the instant application.
These are provisional nonstatutory double patenting rejectiona because the patentably indistinct claims in the co-pending applications have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over High et al (US Pub.No.2018/0167394) in view of Eberwine et al (US Pub.No.2015/0350913).

Re Claim 1. High discloses a system for credential authentication, comprising: an interface configured to: receive a create indication to create a location aware credential (i.e. controlling access to a locked space may begin at step 301 wherein an access code and a private key are generated by the computing system 120. Step 302 hashes the access code so that a size of the data can be uniform, or a fixed size. Step 303 encrypts the hashes access code with a public key to create a digital signature. The digital signature may be stored on the blockchain, to ensure that the hashed access code is not modified) [High, para.0045], [wherein the location aware credential specifies] visit location data (i.e. For example, the receiving device 112 may be required to scan a unique identifier of the locked space or locked device before requesting access) [High, para.0025]; and receive a check in indication to check in from an authentication device (i.e. Step 304 authenticates a receiving device 112 that is requesting permission to access a locked space) [High, para.0045], wherein the authentication device provides the check in indication to check in in response to determining that a detected location is within a geographic boundary designated in the visit location data of the location aware credential (i.e. Step 402 determines whether the receiving device 112 has entered within a predefined proximity to the locked space. If not, then the step 401 continues to detect a presence. If yes, then step 402 determines whether the receiving device 112 that has entered the proximity is authenticated. If not, then step 401 continues to detect a presence of a receiving device. If yes, then step 404 transmits the private key to the receiving device 112) [High, para.0045]; and a processor configured to: provide a proof request; receive a proof response; validate the proof response using a distributed ledger (i.e. step 306 instructs the authenticated receiving device 112 to decrypt the digital signature the authenticated using the private key to obtain the hashed access code, and transmit the hashed access code to the computing system 120) [High, para.0046]; receive a proof response; validate the proof response using a distributed ledger (i.e. Prior to communicating with the locking mechanism 111 to unlock the locked space, the computing system 120 may access the blockchain to confirm that the hashed access code received from the receiving device matches the hashed access code stored on the blockchain ) [High, para.0046]; and provide a success indication of successful check in (i.e. transmitting the hashed access code to the computing system, so that the computing system 120 sends a signal to the locking mechanism 111 to actuate a locking device to provide access to the locked space) [High, para.0028].
	As seen above High discloses visit location data and further discloses access code that is associated with locking and unlocking a particular locked space [High, para.0030], however, High does not explicitly disclose whereas Eberwine does: wherein the location aware credential specifies visit location data (i.e. The encrypted user mobile device payload may include a variety of information including, for example, one or more user mobile device identifiers and other information needed for the user mobile device 102b to work with the lock device 104 including, for example, information indicating the permission level assigned to the user mobile device 102b, credential identifiers, a lock identifier, and/or a field device reset identifier, among other information) [Eberwine, para.0033].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify High with Eberwine because in Eberwine different levels of permissions are provided so that an administrative mobile device 102a may be granted authority or a permission level in connection with administrative tasks relating to managing and/or configuring the lock devices 104 of the system 100, while user mobile devices 102b may be configured for general use of the lock devices 104 such as, for example, at least day-to-day routine operation or use of the lock device [Eberwine, para.0020] and further precludes the security of the system being compromised by a playback attack [Eberwine, para.0029].

Re Claims 19 and 20. These claims recite features similar to claim 1 and therefore they are rejected in a similar manner.

 Re Claim 2. High in view of Eberwine discloses the system of claim 1, High further discloses: wherein the interface is further configured to receive a claim indication from the authentication device to claim the location aware credential (i.e. authenticating a receiving device 112 requesting access to a locked space. A receiving device 112, which may be a mobile computing device or smartphone of a user, may transmit a request to computing system 120 to access to a locked space) [High, para.0034].

Re Claim 4. High in view of Eberwine discloses the system of claim 1, High further discloses: wherein the authentication device provides a check in indication only in response to holding a location aware credential that is not expired at a current time or for a current date (i.e. wherein the locked space is accessible for a limited time, and when the limited time passes, the private key is no longer valid to gain access to locked space) [High, claim 3].

Re Claim 5. High in view of Eberwine discloses the system of claim 1, High in view of Eberwine does not explicitly disclose: wherein the visit location data comprises a latitude and a longitude, however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify High in view of Eberwine to include “wherein the visit location data comprises a latitude and a longitude” because High discloses that in an exemplary embodiment, an input or content of a block of the ledger 113 may contain a geographic coordinate of an initial location or access point of the delivery receptacle [High, para.0041] and it is an expected result for geographic coordinates to include latitude and longitute.

Re Claim 6. High in view of Eberwine discloses the system of claim 1, High further discloses: wherein the location aware credential comprises a set of locations (i.e. The presence of the receiving device 112 may be detected or otherwise received by one or more input mechanisms 110. Step 402 determines whether the receiving device 112 has entered within a predefined proximity to the locked space. If not, then the step 401 continues to detect a presence. If yes, then step 402 determines whether the receiving device 112 that has entered the proximity is authenticated) [High, para.0035, Note: the credential is valid within a predefined proximity and therefore it is valid within multiple or a set of locations within the predefined proximity] .

Re Claim 7. High in view of Eberwine discloses the system of claim 1, High further discloses: wherein the detected location is detected using a global positioning system (i.e. The locating tracking may utilize a radio frequency emitted by the receptacle or by a GPS chip associated with the receptacle) [High, para.0041].

Re Claim 8. High in view of Eberwine discloses the system of claim 1, High in view of Eberwine further discloses: wherein the geographic boundary comprises a distance from a location of the visit location data  (i.e. The input mechanism 110 may detect the receiving device 112 when the receiving device 112 is within a predefined proximity to the locked space) specified by the location aware credential [Eberwine, as in claim 1, teaches location data specified by the location aware credential].
The same motivation to modify with Eberwine, as in claim 1, applies.

Re Claim 9. High in view of Eberwine discloses the system of claim 1, High further discloses: wherein the geographic boundary comprises a user-defined geofence (i.e. In embodiments involving a smart delivery receptacle or other locked spaces that may be portable, embodiments of the computing system 120 may utilize a geolocation lock feature, which may hinder or prevent unauthorized access if the smart delivery receptacle is physically moved from an initial geographic location. The initial location of the smart delivery receptacle may be assigned an access point in which the locking and unlocking of the locking mechanism may be enabled. For example, provided the delivery receptacle is located within the access point, or within a certain allowable proximity to the access point, the locking mechanism 111 may be enabled, allowing an unlocking and locking performed as described above by the access module 134) [High, para.0040].
	High in view of Eberwine does not explicitly disclose “user-defined” geofence however it would have been obvious to a person  having ordinary skill in the art before the effective filing date of the invention that High renders obvious the geofence being “user-defined” because assigning an initial location for the access point and defining and “allowable proximity” is expected to be performed by a user.

Re Claim 10. High in view of Eberwine discloses the system of claim 1, Eberwine further discloses: wherein the authentication device provides the check in indication to check in after an accepted user prompt to check in (i.e. At step 306, an invitation to join the system 100 from the access control system 106 and/or the administrative mobile device 102a may be communicated to the user mobile device 102b. According to certain embodiments, the invitation may be communicated to a phone number or email address associated with the user and/or the user mobile device 102b. The invitation may include a variety of information including, for example, an invitation to download an application 136 onto the user mobile device 102b and/or to register with the access control system 106. If the user elects to join the system 100, then at step 308, the application 136 may be downloaded to the user mobile device 102b, and the user may enroll in the access control system…………………………………… At step 314, the user mobile device 102b may establish a connection with the lock device 104. With the connection established, at step 316 the user mobile device 102a can communicate the user mobile device payload to the lock device) [Eberwine, para.0032-0034].
The same motivation to modify with Eberwine, as in claim 1, applies.

Re Claim 11. High in view of Eberwine discloses the system of claim 10, High further discloses: wherein the authentication device prompts a user to check in automatically in response to determining that the detected location is within the geographic boundary that is specified in the visit location data of the location aware credential that is being held by the authentication device (i.e. The presence of the receiving device 112 may be detected or otherwise received by one or more input mechanisms 110. Step 402 determines whether the receiving device 112 has entered within a predefined proximity to the locked space. If not, then the step 401 continues to detect a presence. If yes, then step 402 determines whether the receiving device 112 that has entered the proximity is authenticated. If not, then step 401 continues to detect a presence of a receiving device. If yes, then step 404 transmits the private key to the receiving device 112………………… step 306 instructs the authenticated receiving device 112 to decrypt the digital signature the authenticated using the private key to obtain the hashed access code, and transmit the hashed access code to the computing system 120. The receiving device 112 may then obtain the hashed access code, and then transmit the hashed access code to the computing system 120. Step 307 unlocks the locked space in response to receiving the hashed access code from the receiving device 112) [High, para.0045-0046, Fig.3 and Fig.4, Note: step 404 of Fig.4 corresponds to step 304 of Fig.3].

Re Claim 12. High in view of Eberwine discloses the system of claim 10, High in view of Eberwine does not explicitly disclose: wherein the user prompt additionally comprises a host location to meet a host or a badge location to receive guest identification, however High teaches that a camera positioned proximate the front door of the home may capture an image of a badge or other credentials of the repairman [High, para.0036], therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify High to obtain at least a user prompt that comprises a badge location to receive guest identification because prompting the repairmen or visitors that scan their badge with badge location (i.e. where to scan their badge) yields the expected result of allowing the repairmen/visitors to properly scan their badge. 

Re Claim 13. High in view of Eberwine discloses the system of claim 1, High further discloses: wherein the success indication of successful check in is provided is to a visitor tracking system or a visitor host (i.e. transmitting the hashed access code to the computing system, so that the computing system 120 sends a signal to the locking mechanism 111 to actuate a locking device to provide access to the locked space) [High, para.0028].

Re Claim 14. High in view of Eberwine discloses the system of claim 1, High further discloses: wherein the processor is additionally configured to provide a location specific message to the authentication system (i.e. described above by the access module 134. The access point may be a particular geographical location. If the delivery receptacle has been moved outside the access point or beyond a proximity threshold to the access point, the access module 134 of the computing system 120 may disable the locking mechanism 111 such that the locking mechanism 111 may not function to move to an unlocked position, even if the receiving device 112 is authenticated and within the predefined proximity to the receptacle. In this way, if the receptacle is moved, stolen, displaced, even by an authenticated individual or drone, the unlocking function of the receptacle is disabled and cannot be opened using the methods described above……………… In addition, the access module 134 may send an alert to the owner and/or authorities that the receptacle has been physically moved outside the access point) [High, para.0040-0041].

Re Claim 15. High in view of Eberwine discloses the system of claim 14, High further discloses: wherein the location specific message comprises emergency information, local point of contact information, or local destination information  (i.e. The location tracking may utilize a radio frequency emitted by the receptacle or by a GPS chip associated with the receptacle. In addition, the access module 134 may send an alert to the owner and/or authorities that the receptacle has been physically moved outside the access point) [High, para.0041]. 

Re Claim 16. High in view of Eberwine discloses the system of claim 14, High further discloses: wherein the processor provides the location specific message in response to a determination that a location rule is satisfied (i.e. The location tracking may utilize a radio frequency emitted by the receptacle or by a GPS chip associated with the receptacle. In addition, the access module 134 may send an alert to the owner and/or authorities that the receptacle has been physically moved outside the access point) [High, para.000040-41]. 

Re Claim 17. High in view of Eberwine discloses the system of claim 16, High further discloses: wherein the location rule comprises a home location rule, a recent locations rule, or an unusual location rule (i.e. The location tracking may utilize a radio frequency emitted by the receptacle or by a GPS chip associated with the receptacle. In addition, the access module 134 may send an alert to the owner and/or authorities that the receptacle has been physically moved outside the access point) [High, para.000040-41, Note: “outside the access point” has been interpreted as an unusual location].

Re Claim 18. High in view of Eberwine discloses the system of claim 1, High further discloses: wherein validating the proof response using the distributed ledger comprises determining that a credential associated with the proof response satisfies the proof request (i.e. the digital signature represents an encrypted hashed access code……………..the receiving device 112 may transmit the hashed access code to the decryption module 133. The decryption module 133 may compare the received hashed access code to the hashed code stored on the blockchain, and if the received hashed access code is the same as the hashed access code stored on the blockchain, then the computing system 120 may allow access to the locked space) [High, para.0037], determining that a proof response signature is valid, determining that a credential associated with the proof response is not expired (i.e. wherein the locked space is accessible for a limited time, and when the limited time passes, the private key is no longer valid to gain access to locked space) [High, claim 3], or determining that a credential associated with the proof response is not revoked by looking in the distributed ledger (i.e. The computing system 120 can treat the hashed access code as one cryptocurrency unit, and when the hashed access code is sent to the computing system 120, the lone cryptocurrency unit is spent. Any attempt to resend the hashed access code will not be successful in gaining access because the computing system 120 will access the blockchain, which by virtue of the distributed ledger, will not issue a consensus that the receiving device 112 has a remaining cryptocurrency to spend on gaining access to a particular locked space) [High, para.0033].   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over High in view of Eberwine and further in view of Reymann (US Pub.No.2018/0144563).

Re Claim 3. High in view of Eberwine discloses the system of claim 2, High in view of Eberwine does not explicitly disclose whereas Reymann does: wherein the authentication device is configured to activate a location detection system upon claiming a location aware credential, wherein the detected location is measured by the location detection system of the authentication device and is monitored by the authentication device to determine when to provide the check in indication to check in (i.e. the mobile device 404 may retrieve its GPS coordinates from a GPS system 406 and compare those coordinates to a geofence boundary defining the station. The mobile device 404 may include one or more access credentials, such as a customer id, a station/location id, a time/date, and/or other access data. The mobile device 404 may provide the station beacon 402 with the credential, such as the customer id, which may then be passed to a back office 408 for validation.) [Reymann, para.0044].
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify High in view of Eberwine with Reymann because Reymann provides flexibility by allowing authentication to be triggered by a number of means. For instance, GPS geo-fencing (defining a zone containing the station area or other space near a restricted area) may allow a mobile device to determine when it is within the station area. Upon this determination, the mobile device may launch a mobile application that exchanges credential information with the beacon 104. In other embodiments, station-area RF beacons 104 (e.g., using Bluetooth or WiFi) may, upon detection by the mobile device, trigger the launching of the mobile application and/or the transmission of the access credential. In other embodiments, explicit user interaction (user launches the mobile application when arriving at the area and selecting their credential on the user interface of the mobile application) may be necessary to provide the access credential to the beacon [Reymann, para.0020].

Pertinent prior art that is not relied upon includes:
Grosberg (US Patent. No.10,360,363) discloses a system and method for verifying entry credentials and activating/deactivating an access control system via use of the native capabilities of a mobile device is disclosed herein. Particularly, the system and method include an embedded local control device attached or communicative with an electronic gate or lock. The control device is communicative with a remote access control management system, which is structured to receive, track and manage access tokens that can be used to control access to a gated community or other secured location. Notifications that an access token has been generated can be communicated to the guest(s) by way of text message, short message service (SMS), or email, for example. While in the geographic vicinity of the secured location, the guest may actuate the access token and open the gate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434